917 N.E.2d 523 (2009)
334 Ill. Dec. 697
PEOPLE State of Illinois, respondent,
v.
Antoine BOYCE, petitioner.
No. 108983.
Supreme Court of Illinois.
November 25, 2009.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to supplement its judgment in People v. Boyce, case No. 1-06-1475 (08/06/09), with consideration of appellate arguments raised by defendant-appellant on appeal, but not specifically addressed by the appellate court in the body of its judgment. More specifically, the judgment indicates at slip op. 1, 16, that defendant argued that the trial court erred when it prevented him from eliciting testimony to describe the violent nature of the area where the offense occurred and from presenting evidence of prior convictions of the victim. Defendant claimed that such error denied him the right to a jury trial *524 and to present a defense. (Slip op. at 1, 16.) The State responded. (Slip op. at 16.) However, it appears that the appellate court inadvertently failed to address these issues or perhaps considered the issues subsumed in or obviated by its analysis of other issues. The appellate court is directed to clarify its judgment on this matter.